DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., WO 0051750 A1.
1. Method to operate at least one electronic lock box facility, comprising:
receiving an electronic request associated with a party for the dynamic reservation of a specific number of lock box units of a lock box type of a lock box facility of at least one lock box facility, (see Chen, “Any number of local units may be located in convenient lockers accessible to recipients of parcels”, 
verificating that the requested number of lock box units of the lock box type is available for the party, and if the requested number of lock box units of the lock box type is available for the party, adjusting reservation information associated with the party and the lock box facility, which comprises lock box related information, wherein the lock box type related information for the lock box type of the lock box facility comprises information about the number of dynamically reserved lock box units of the lock box type, for the dynamic reservation of the defined number of lock box units of the lock box type of the lock box facility. Chen discloses:
“Dynamic assignment of receptacle step 36 can occur at any time once the parcel size is acquired up to just prior to delivery of the parcel. The parcel is assigned to an unoccupied appropriately sized receptacle, which can accommodate the parcel's size. Local controller 18 makes this receptacle assignment utilizing the receptacle assignment routine. This is done based on the parcel's size and the sizes of receptacles that are open at the time. One important aspect of this method of receiving parcels is that the dynamic assignment of parcels to receptacle allows the customer to reserve and rent a receptacle when it is known that a parcel is expected. It is not necessary for the customer to pre-rent a receptacle for a pre-set duration under contractual obligation. This method of dynamic assignment of receptacles allows users of the receiving service to time-share the use of the receptacles with other users - utilizing a receptacle only when a parcel physically has been delivered. In this way, the number of receptacles can be minimized such that the receiving service may be offered at lower cost. Furthermore, because the number of receptacles are minimized, storage receptacles 14 of various sizes to accommodate parcels of various sizes can be built”. 
The method discloses by Chan is designed to allow for the reservation of specific numbers of receptacles to accommodate much larger number of parcel recipients. Also, the receptacle sizes disclosed by Chen correspond to the claimed lock box types.

2. Method according to claim 1, wherein the lock box type related information for a lock box facility associated with a party does not comprise information about the association of a shipment to a lock box unit of a lock box facility of at least one lock box facility, (see Chen, disclosing a time-share process akin to renting a hotel room which, under the broadest reasonable interpretation, does not necessarily comprise information about the association of a shipment to a lock box unit of a lock box facility of at least one lock box facility).

3. Method according to claim 2, wherein the lock box type associated with the request constitutes a first lock box type of the lock box facility, and the lock box facility comprises at least one other lock box type whereby the method furthermore includes the check as to whether a dynamic reservation for another lock box type of the lock box facility that differs from the first lock box type is possible, if the requested number of lock box units of the lock box type is unavailable for the party, (see Chen, “In case the carrier responds no, that the parcel did not fit the assigned receptacle, local controller 18 will lock the assigned receptacle then assign the parcel to a larger, unoccupied receptacle and display this newly assigned receptacle number.”).

4. Method according to claim 3, comprising, if the check to determine whether a dynamic reservation of at least one other lock box type of the lock box facility that is different from the first lock box type is possible is positive, adjusting the information for the dynamic reservation of a number of lock box units of the other lock box type of the lock box facility associated with the party and the lock box facility is performed whereby the lock box type related information for the other lock box type of the lock box facility comprises information about the number of dynamically reserved lock box units of the other lock box type, (see Chen, “As an option, central controller 52 may be used to maintain a host database. In this case, local units 10 will send updates of the local databases to central controller 52”(wherein updating is considered to be a form of “adjusting the information for the dynamic reservation”).

5. Method according to claim 3, wherein two or more parties are allowed, and each of the two or more parties is associated with a reservation information for at least one lock box facility each of at least one lock box facility, (see Chen, “Time-shared electronic access”).

6. Method according to claim 5, wherein different priorities are associated with the two or more parties, (see Chen, “password-entry type lock which can only be opened by service personnel or carrier personnel. In this case, the second set of display and keyboard as well as bar code reader will be used only for carrier personnel to execute delivery of parcels and for service personnel to execute servicing.”).

7. Method according to claim 6, wherein the check as to whether the requested number of lock box units of the lock box type is available for the party depends on the priority associated with the party, (see Chen, “The above mentioned dynamic assignment of receptacles makes it also possible for a relatively small number of receptacles to provide service to a relatively large population”).

8. Method according to claim 1, comprising, if the check whether the requested number of lock box units of the lock box type is available for the party is negative, storing information associated with a party about the number of lock box units of the lock box type of the lock box facility requested but for which no dynamic reservation was made, (see Chen, “acquiring and storing a list of recipients and parcel sizes to be stored in ones of said plurality of containers; (c) assigning an appropriately sized container for a parcel delivery prior to the delivery of the parcel; (d) identifying the recipient when the recipient demands access to the container to retrieve the parcel”).

9. Method according to claim 8, comprising detecting of the removal of a shipment deposited in a lock box unit of a lock box facility, which is associated with a first party, (see Chen, “releasing access to the container upon demand and identification by the recipient”).

10. Method according to claim 9, if information is stored for another party about the number of lock box units of a lock box type pertaining to a lock box facility for which no dynamic reservation was made, and if the lock box type from this information matches the lock box type of the lock box facility from which the shipment was removed, and if the lock box facility from this information matches the lock box facility from which the shipment was removed, comprising increasing the number of dynamically reserved lock box units of this lock box type of the lock box facility of the other party, (see Chen, disclosing that “the assignment of receptacle to parcel is done dynamically such that a recipient only reserves and rents a receptacle when it is known that a parcel is expected” This is a form of optimization, i.e. increasing or removing, of the number of dynamically reserved lock box units).

11. Method according to claim 1, comprising removing a number of dynamically reserved lock box units of a lock box type from a party's lock box type related information of a lock box facility if the number of dynamically reserved lock box units of a lock box type of the lock box facility has not been used by the party up to a specific point in time, (see Chen, disclosing that “the assignment of receptacle to parcel is done dynamically such that a recipient only reserves and rents a receptacle when it is known that a parcel is expected” This is a form of optimization, i.e. increasing or removing, of the number of dynamically reserved lock box units).

Claims 12-22 contain the same or similar features as claims 1-11 rejected above, and therefore the above rejections are applied against the remaining claims herein by reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 0207119 A1 “dynamic locker allocation”; U.S. 10,074,068 B2, ¶ 244, 260 “particular storage receptacle”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627